--------------------------------------------------------------------------------

EXHIBIT 10.2
        
AMENDED AND RESTATED GUARANTEE
 
THIS AMENDED AND RESTATED GUARANTEE (“Guarantee”), dated May 4, 2012, is by
PACIFIC ETHANOL, INC., a Delaware corporation (“Guarantor”), having an office at
400 Capital Mall, Suite 2060, Sacramento, California  95814, in favor of WELLS
FARGO CAPITAL FINANCE, LLC, successor by merger to Wachovia Capital Finance
Corporation (Western), in its capacity as agent pursuant to the Loan Agreement
(as hereinafter defined) acting for and on behalf of the parties thereto as
lenders (in such capacity, “Agent”), having an office at 245 S. Los Robles
Avenue, 7th Floor, Pasadena, California 91101-3638.
 
W I T N E S S E T H :
 
WHEREAS, Agent and the parties to the Loan Agreement as lenders (individually,
each a “Lender” and collectively, “Lenders”) have entered into, or are about to
enter into, amended and restated financing arrangements pursuant to which
Lenders (or Agent on behalf of Lenders) may make loans and advances and provide
other financial accommodations to Kinergy Marketing LLC, an Oregon limited
liability company (“Kinergy”), and Pacific Ag. Products, LLC, a California
limited liability company (“Pacific Ag”, and together with Kinergy, each
individually a “Borrower” and collectively, “Borrowers”), as set forth in the
Amended and Restated Loan and Security Agreement, dated of even date herewith,
by and among Borrowers, Wells Fargo Bank, National Association, as Issuing Bank,
Agent and Lenders (as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, the “Loan Agreement”),
and the other agreements, documents and instruments  referred to therein or at
any time executed and/or delivered in connection therewith or related thereto,
including, but not limited to, this Guarantee (all of the foregoing, together
with the Loan Agreement, as the same now exist or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced, being
collectively referred to herein as the “Financing Agreements”); and
 
WHEREAS, due to the close business and financial relationships between Borrowers
and Guarantor, in consideration of the benefits which will accrue to Guarantor
and as an inducement for and in consideration of Lenders (or Agent on behalf of
Lenders) making loans and advances and providing other financial accommodations
to Borrowers pursuant to the Loan Agreement and the other Financing Agreements;
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Guarantor hereby agrees in favor of Agent and Lenders as follows:
 
1.   Guarantee.
 
(a)   Guarantor absolutely and unconditionally guarantees and agrees to be
liable for the full and indefeasible payment and performance when due of the
following (all of which are collectively referred to herein as the “Guaranteed
Obligations”):  all obligations, liabilities and indebtedness of any kind,
nature and description of each Borrower to Agent and/or any Lender, including
principal, interest, charges, fees, costs and expenses, however evidenced,
whether as principal, surety, endorser, guarantor or otherwise, arising under
the Loan Agreement or any of the other Financing Agreements, whether now
existing or hereafter arising, whether arising before, during or after the
initial or any renewal term of the Loan Agreement or after the commencement of
any case with respect to any Borrower under the United States Bankruptcy Code or
any similar statute (including, without limitation, the payment of interest and
other amounts, which would accrue and become due but for the commencement of
such case, whether or not such amounts are allowed or allowable in whole or in
part in any such case and including loans, interest, fees, charges and expenses
related thereto and all other obligations of Borrowers or its successors to
Agent and any Lender arising after the commencement of such case), whether
direct or indirect, absolute or contingent, joint or several, due or not due,
primary or secondary, liquidated or unliquidated, secured or unsecured, and
however acquired by Agent or any Lender.
  
 
1

--------------------------------------------------------------------------------

 
  
(b)   This Guarantee is a guaranty of payment and not of collection.  Guarantor
agrees that Agent and Lenders need not attempt to collect any Guaranteed
Obligations from Borrowers or any other Obligor (as hereinafter defined) or to
realize upon any collateral, but may require Guarantor to make immediate payment
of all of the Guaranteed Obligations to Agent when due, whether by maturity,
acceleration or otherwise, or at any time thereafter may apply any amounts
received in respect of the Guaranteed Obligations to any of the Guaranteed
Obligations, in whole or in part (including attorneys’ fees and legal expenses
incurred by Agent or any Lender with respect thereto or otherwise chargeable to
Borrowers or Guarantor).
 
(c)   Payment by Guarantor shall be made to Agent at the office of Agent from
time to time on demand as Guaranteed Obligations become due.  Guarantor shall
make all payments to Agent on the Guaranteed Obligations free and clear of, and
without deduction or withholding for or on account of, any setoff, counterclaim,
defense, duties, taxes, levies, imposts, fees, deductions, withholding
restrictions or conditions of any kind.  One or more successive or concurrent
actions may be brought hereon against Guarantor either in the same action in
which any Borrower or any other Obligor is sued or in separate actions.  In the
event any claim or action, or action on any judgment, based on this Guarantee is
brought against Guarantor, Guarantor agrees not to deduct, set-off, or seek any
counterclaim (other than compulsory counterclaims) for or recoup any amounts
which are or may be owed by Agent or any Lender to Guarantor.
 
(d)   Notwithstanding anything to the contrary contained herein, the amount of
the obligations payable by Guarantor under this Guarantee shall be the aggregate
amount of the Guaranteed Obligations unless a court of competent jurisdiction
adjudicates Guarantor’s obligations to be invalid, avoidable or unenforceable
for any reason (including, without limitation, because of any applicable state,
federal or other law relating to fraudulent conveyances or transfers), in which
case the amount of the Guaranteed Obligations payable by Guarantor hereunder
shall be limited to the maximum amount that could be guaranteed by Guarantor
without rendering Guarantor’s Guaranteed Obligations under this Guarantee
invalid, avoidable or unenforceable under such applicable law.
 
2.   Waivers and Consents.
 
(a)   Notice of acceptance of this Guarantee, the making of loans and advances
and providing other financial accommodations to Borrowers and presentment,
demand, protest, notice of protest, notice of nonpayment or default and all
other notices to which any Borrower or Guarantor is entitled are hereby waived
by Guarantor.  Guarantor also waives notice of and hereby consents to, (i) any
amendment, modification, supplement, extension, renewal, or restatement of the
Loan Agreement and any of the other Financing Agreements, including, without
limitation, extensions of time of payment of or increase or decrease in the
amount of any of the Guaranteed Obligations, the interest rate, fees, other
charges, or any collateral, and the guarantee made herein shall apply to the
Loan Agreement and the other Financing Agreements and the Guaranteed Obligations
as so amended, modified, supplemented, renewed, restated or extended, increased
or decreased, (ii) the taking, exchange, surrender and releasing of collateral
or guarantees now or at any time held by or available to Agent for itself and
the benefit of Lenders for the obligations of Borrowers or any other party at
any time liable on or in respect of the Guaranteed Obligations or who is the
owner of any property which is security for the Guaranteed Obligations
(individually, an “Obligor” and collectively, the “Obligors”), (iii) the
exercise of, or refraining from the exercise of any rights against any Borrower
or any other Obligor or any collateral, (iv) the settlement, compromise or
release of, or the waiver of any default with respect to, any of the Guaranteed
Obligations and (v) any financing by Agent and/or any Lender of Borrowers under
Section 364 of the United States Bankruptcy Code or consent to the use of cash
collateral by Agent and/or Lenders under Section 363 of the United States
Bankruptcy Code.  Guarantor agrees that the amount of the Guaranteed Obligations
shall not be diminished and the liability of Guarantor hereunder shall not be
otherwise impaired or affected by any of the foregoing.
  
 
2

--------------------------------------------------------------------------------

 
  
(b)   No invalidity, irregularity or unenforceability of all or any part of the
Guaranteed Obligations shall affect, impair or be a defense to this Guarantee,
nor shall any other circumstance which might otherwise constitute a defense
available to or legal or equitable discharge of any Borrower in respect of any
of the Guaranteed Obligations, affect, impair or be a defense to this
Guarantee.  Without limitation of the foregoing, the liability of Guarantor
hereunder shall not be discharged or impaired in any respect by reason of any
failure by Agent or any Lender to perfect or continue perfection of any lien or
security interest in any collateral or any delay by Agent or any Lender in
perfecting any such lien or security interest.  As to interest, fees and
expenses, whether arising before or after the commencement of any case with
respect to any Borrower under the United States Bankruptcy Code or any similar
statute, Guarantor shall be liable therefor, even if such Borrower’s liability
for such amounts does not, or ceases to, exist by operation of law.  Guarantor
acknowledges that Agent and Lenders have not made any representations to
Guarantor with respect to Borrowers, any other Obligor or otherwise in
connection with the execution and delivery by Guarantor of this Guarantee and
Guarantor is not in any respect relying upon Agent or any Lender or any
statements by Agent or any Lender in connection with this Guarantee.
 
(c)   Unless and until the indefeasible payment and satisfaction in full of all
of the Guaranteed Obligations in immediately available funds and the termination
of the financing arrangements of Agent and Lenders with Borrowers, Guarantor
hereby irrevocably and unconditionally waives and relinquishes (i) all
statutory, contractual, common law, equitable and all other claims against
Borrowers, any collateral for the Guaranteed Obligations or other assets of
Borrowers or any other Obligor, for subrogation, reimbursement, exoneration,
contribution, indemnification, setoff or other recourse in respect to sums paid
or payable to Agent or any Lender by Guarantor hereunder and (ii) any and all
other benefits which Guarantor might otherwise directly or indirectly receive or
be entitled to receive by reason of any amounts paid by or collected or due from
Guarantor, Borrowers or any other Obligor upon the Guaranteed Obligations or
realized from their property, except as expressly provided for in the Loan
Agreement.
 
3.   Additional Indebtedness; Duty of Guarantor.  Guarantor acknowledges that
Guaranteed Obligations may arise from time to time at the request of Borrowers
or otherwise as provided in the Loan Agreement without further authorization
from, the consent of or notice to, Guarantor, notwithstanding any adverse change
in the condition of the business, assets or prospects of Borrowers or any other
Obligor after the date hereof.  In giving Agent this Guarantee, Guarantor is not
concerned with the condition of the business, assets or prospects of Borrowers
or of any other Obligor and waives the right, if any, to require Agent to
disclose to Guarantor any information Agent may now have or hereafter acquire
concerning the business, assets or prospects of Borrowers or any other
Obligor.  Guarantor has established adequate means to obtain from Borrowers on a
continuing basis financial and other information pertaining to each Borrower’s
business, assets and prospects, and assumes the responsibility for being and
keeping informed of the financial and other conditions of Borrowers and of all
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations
which diligent inquiry would reveal.  Agent need not inquire into the powers of
Borrowers or the authority of its officers, directors, partners or agents acting
or purporting to act on its behalf, and any Guaranteed Obligations created in
reliance upon the purported exercise of such power or authority are and shall be
included within the Guaranteed Obligations and Guarantor shall be liable
therefor.  All Guaranteed Obligations to Agent heretofore, now or hereafter
created shall be deemed to have been granted at the specific authorization and
request of Guarantor and in consideration of and in reliance upon this
Guarantee.
 
4.   Subordination.  Except for payment of amounts expressly permitted under the
Loan Agreement, payment of all amounts now or hereafter owed to Guarantor by
Borrowers or any other Obligor is hereby subordinated in right of payment to the
indefeasible payment in full of the Guaranteed Obligations and all such amounts
and any security and guarantees therefor are hereby assigned to Agent as
security for the Guaranteed Obligations.
 
5.   Account Stated. The books and records of Lender showing the account between
Lender and each Borrower shall be admissible in evidence in any action or
proceeding against or involving Guarantor as prima facie proof of the items
therein set forth, and the monthly statements of Lender rendered to Borrowers,
to the extent to which no written objection is made within forty-five (45) days
from the date of sending thereof to Borrowers, shall be deemed conclusively
correct and constitute an account stated between Lender and Borrowers and be
binding on Guarantor.
  
 
3

--------------------------------------------------------------------------------

 
   
6.   Termination.  This Guarantee is continuing, unlimited, absolute and
unconditional.  All Guaranteed Obligations shall be conclusively presumed to
have been created in reliance on this Guarantee.  Guarantor shall continue to be
liable hereunder until one of Agent’s officers actually receives a written
termination notice from Guarantor sent to Agent at its address set forth above
by certified mail, return receipt requested and thereafter as set forth
below.  Revocation or termination hereof by Guarantor shall not affect, in any
manner, the rights of Agent or any obligations or duties of Guarantor under this
Guarantee with respect to (a) Guaranteed Obligations which have been created,
contracted, assumed or incurred prior to the receipt by Agent of such written
notice of revocation or termination as provided herein, including, without
limitation, (i) all amendments, extensions, renewals and modifications of such
Guaranteed Obligations (whether or not evidenced by new or additional
agreements, documents or instruments executed on or after such notice of
revocation or termination), (ii) all interest, fees and similar charges accruing
or due on and after revocation or termination, and (iii) all attorneys’ fees and
legal expenses, costs and other reasonable expenses paid or incurred on or after
such notice of revocation or termination in attempting to collect or enforce any
of the Guaranteed Obligations against Borrowers, Guarantor or any other Obligor
(whether or not suit be brought), or (b) Guaranteed Obligations which have been
created, contracted, assumed or incurred after the receipt by Agent of such
written notice of revocation or termination as provided herein pursuant to any
contract entered into by Agent or any Lender prior to receipt of such
notice.  The sole effect of such revocation or termination by Guarantor shall be
to exclude from this Guarantee the liability of Guarantor for those obligations
arising after the date of receipt by Agent of such written notice which are
unrelated to Guaranteed Obligations arising or transactions entered into prior
to such date.  Without limiting the foregoing, this Guarantee may not be
terminated and shall continue so long as the Loan Agreement shall be in effect
(whether during its original term or any renewal, substitution or extension
thereof).
 
7.   Reinstatement.  If after receipt of any payment of, or proceeds of
collateral applied to the payment of, any of the Guaranteed Obligations, Agent
or any Lender is required to surrender or return such payment or proceeds to any
Person for any reason, then the Guaranteed Obligations intended to be satisfied
by such payment or proceeds shall be reinstated and continue and this Guarantee
shall continue in full force and effect as if such payment or proceeds had not
been received by Agent or such Lender.  Guarantor shall be liable to pay to
Agent and each Lender, and does indemnify and hold Agent and such Lender
harmless for the amount of any payments or proceeds surrendered or
returned.  This Section 7 shall remain effective notwithstanding any contrary
action which may be taken by Agent or any Lender in reliance upon such payment
or proceeds.  This Section 7 shall survive the termination or revocation of this
Guarantee.
 
8.   Amendments and Waivers.  Neither this Guarantee nor any provision hereof
shall be amended, modified, waived or discharged orally or by course of conduct,
but only by a written agreement signed by Agent and by the Guarantor.  Agent
shall not by any act, delay, omission or otherwise be deemed to have expressly
or impliedly waived any of its rights, powers and/or remedies unless such waiver
shall be in writing and signed by Agent.  Any such waiver shall be enforceable
only to the extent specifically set forth therein.  A waiver by Agent of any
right, power and/or remedy on any one occasion shall not be construed as a bar
to or waiver of any such right, power and/or remedy which Agent would otherwise
have on any future occasion, whether similar in kind or otherwise.
 
9.   Corporate Existence, Power and Authority.  Guarantor is a corporation duly
organized and in good standing under the laws of its state or other jurisdiction
of incorporation and is duly qualified as a foreign corporation and in good
standing in all states or other jurisdictions where the nature and extent of the
business transacted by it or the ownership of assets makes such qualification
necessary, except for those jurisdictions in which the failure to so qualify
would not have a material adverse effect on the financial condition, results of
operation or businesses of Guarantor or the rights of Lender hereunder or under
any of the other Financing Agreements.  The execution, delivery and performance
of this Guarantee is within the corporate powers of Guarantor, have been duly
authorized and are not in contravention of law or the terms of the certificates
of incorporation, by laws, or other organizational documentation of Guarantor,
or any indenture, agreement or undertaking to which Guarantor is a party or by
which Guarantor or its property are bound.  This Guarantee constitutes the
legal, valid and binding obligation of Guarantor enforceable in accordance with
its terms.
  
 
4

--------------------------------------------------------------------------------

 
  
10.   Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.
 
(a)   The validity, interpretation and enforcement of this Guarantee and any
dispute arising out of the relationship between Guarantor and Agent or any
Lender, whether in contract, tort, equity or otherwise, shall be governed by the
internal laws of the State of California, but excluding any principles of
conflicts of law or other rule of law that would cause the application of the
law of any jurisdiction other than the laws of the State of California.
 
(b)   Guarantor hereby irrevocably consents and submits to the non-exclusive
jurisdiction of the Circuit Court of Los Angeles County, California and the
United States District Court for the Northern District of California, whichever
Agent may elect, and waives any objection based on venue or forum non conveniens
with respect to any action instituted therein arising under this Guarantee or
any of the other Financing Agreements or in any way connected with or related or
incidental to the dealings of Guarantor and Agent or any Lender in respect of
this Guarantee or any of the other Financing Agreements or the transactions
related hereto or thereto, in each case whether now existing or hereafter
arising and whether in contract, tort, equity or otherwise, and agrees that any
dispute arising out of the relationship between Guarantor or Borrowers and Agent
or any Lender or the conduct of any such persons in connection with this
Guarantee, the other Financing Agreements or otherwise shall be heard only in
the courts described above (except that Agent and Lenders shall have the right
to bring any action or proceeding against Guarantor or its property in the
courts of any other jurisdiction which Agent deems necessary or appropriate in
order to realize on any collateral at any time granted by any Borrower or
Guarantor to Agent or any Lender or to otherwise enforce its rights against
Guarantor or its property).
 
(c)   Guarantor hereby waives personal service of any and all process upon it
and consents that all such service of process may be made by certified mail
(return receipt requested) directed to its address set forth below and service
so made shall be deemed to be completed five (5) days after the same shall have
been so deposited in the U.S. mails, or, at Agent’s option, by service upon
Guarantor in any other manner provided under the rules of any such
courts.  Within thirty (30) days after such service, Guarantor so served shall
appear in answer of such process, failing which Guarantor shall be deemed in
default and judgment may be entered by Agent against Guarantor for the amount of
the claim and other relief requested.
 
(d)   GUARANTOR HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS GUARANTEE OR ANY OF THE OTHER
FINANCING AGREEMENTS OR (ii) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF GUARANTOR AND AGENT OR ANY LENDER IN RESPECT OF THIS
GUARANTEE OR ANY OF THE OTHER FINANCING AGREEMENTS OR THE TRANSACTIONS RELATED
HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE.  GUARANTOR HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY AND THAT GUARANTOR, ANY LENDER OR AGENT MAY FILE
AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF GUARANTOR, LENDERS AND AGENT TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.
  
 
5

--------------------------------------------------------------------------------

 
  
(e)   Agent and Lenders shall not have any liability to Guarantor (whether in
tort, contract, equity or otherwise) for losses suffered by Guarantor in
connection with, arising out of, or in any way related to the transactions or
relationships contemplated by this Guarantee, or any act, omission or event
occurring in connection herewith, unless it is determined by a final and
non-appealable judgment or court order binding on Agent or such Lender that the
losses were the result of acts or omissions constituting gross negligence or
willful misconduct.
  
11.   Notices.  All notices, requests and demands hereunder shall be in writing
and deemed to have been given or made: if delivered in person, immediately upon
delivery; if by telex, telegram or facsimile transmission, immediately upon
sending and upon confirmation of receipt; if by nationally recognized overnight
courier service with instructions to deliver the next business day, one (1)
business day after sending; and if by certified mail, return receipt requested,
five (5) days after mailing.  All notices, requests and demands upon the parties
are to be given to the following addresses (or to such other address as any
party may designate by notice in accordance with this Section):
  

  If to Guarantor:
Pacific Ethanol, Inc.
400 Capital Mall, Suite 2060
Sacramento, California 95814
Attention: Chief Financial Officer
Telephone No.: (916) 403-2123
Telecopy No.: (916) 446-3937
        with copy to:
Pacific Ethanol, Inc.
400 Capital Mall, Suite 2060
Sacramento, California 95814
Attention: General Counsel
Telephone No.: (916) 403-2123
Telecopy No.: (916) 403-2785
        If to Agent and Lender: Wells Fargo Capital Finance, LLC, as Agent
245 S. Los Robles Avenue, 7th Floor
Pasadena, California 91101-3638
Attention: Portfolio Manager
Telephone No.: 626-685-4454
Telecopy No.: 626-844-9063

        
 
6

--------------------------------------------------------------------------------

 
  
12.   Partial Invalidity.  If any provision of this Guarantee is held to be
invalid or unenforceable, such invalidity or unenforceability shall not
invalidate this Guarantee as a whole, but this Guarantee shall be construed as
though it did not contain the particular provision held to be invalid or
unenforceable and the rights and obligations of the parties shall be construed
and enforced only to such extent as shall be permitted by applicable law.
 
13.   Entire Agreement; Amendment and Restatement.
 
(a)   This Guarantee represents the entire agreement and understanding of the
parties concerning the subject matter hereof, and supersedes all other prior
agreements, understandings, negotiations and discussions, representations,
warranties, commitments, proposals, offers and contracts concerning the subject
matter hereof, whether oral or written.
 
(b)   The terms, conditions, agreements, covenants, representations and
warranties set forth in that certain Guarantee, dated July 28, 2008, previously
executed by Guarantor in favor of Agent (the “Existing Guarantee”) with respect
to the “Obligations” of Kinergy under (and as defined in) the Existing Loan
Agreement (as such term is defined in the Loan Agreement) are simultaneously
hereby amended and restated in their entirety, and as so amended and restated,
replaced and superseded by the terms, conditions agreements, covenants,
representations and warranties set forth in this Guarantee, and as of the
effective date of this Guarantee, neither the Guarantor nor the Agent and
Lenders shall be subject to or bound by any of the terms of the Existing
Guarantee and shall only be subject to or bound by the terms and provisions of
this Guarantee, except that, nothing herein shall, in any manner, be construed
to constitute payment of, or impair, limit, cancel or extinguish, or constitute
a novation in respect of any of the “Guaranteed Obligations” existing under (and
as defined in) the Existing Guarantee (the “Existing Guaranteed Obligations”) or
any other obligations, liabilities and indebtedness of Guarantor evidenced by or
arising under Existing Guarantee.  All Existing Guaranteed Obligations that are
outstanding as of the date hereof pursuant to the Existing Guarantee shall be
deemed Guaranteed Obligations of Guarantor under this Guarantee.
 
14.   Successors and Assigns.  This Guarantee, the other Financing Agreements
and any other document referred to herein or therein shall be binding upon
Guarantor and their respective successors and assigns and shall inure to the
benefit of Agent and each Lender and their respective successors, endorsees,
transferees and assigns.  The liquidation, dissolution or termination of
Guarantor shall not terminate this Guarantee as to Guarantor.
 
15.   Construction.
 
(a)   All references to the term “Guarantor” wherever used herein shall mean
Guarantor and its respective successors and assigns (including, without
limitation, any receiver, trustee or custodian for Guarantor or any of its
respective assets or Guarantor in its capacity as debtor or debtor-in-possession
under the United States Bankruptcy Code).  All references to the term “Person”
or “person” wherever used herein shall mean any individual, sole proprietorship,
partnership, corporation (including, without limitation, any corporation which
elects subchapter S status under the Internal Revenue Code of 1986, as amended),
limited liability company, limited liability partnership, business trust,
unincorporated association, joint stock corporation, trust, joint venture or
other entity or any government or any agency or instrumentality of political
subdivision thereof.
 
(b)   Capitalized terms not otherwise defined herein shall have the respective
meanings ascribed thereto in the Loan Agreement.
 
[Signature Page Follows]
   
 
7

--------------------------------------------------------------------------------

 
   
IN WITNESS WHEREOF, Guarantor has executed and delivered this Guarantee as of
the day and year first above written.
 
 

  PACIFIC ETHANOL, INC.          
 
By:
/s/ NEIL M. KOEHLER       Name: Neil M. Koehler       Title: Chief Executive
Officer          

 
 
 
 
 
 
 
 
 
8

--------------------------------------------------------------------------------

                           